Exhibit 10.3

 

H.B. FULLER COMPANY

 

AMENDMENT TO PERFORMANCE UNIT PLAN

AWARD AGREEMENT (FY 2003 – FY 2005)

 

THIS AMENDMENT (this “Amendment”), dated as of January 1, 2005, is entered into
between H.B. Fuller Company, a Minnesota corporation (the “Company”), and
                     (“Participant”).

 

WHEREAS, the Company and Participant have entered into that certain H.B. Fuller
Company Performance Unit Plan Award Agreement (FY 2003 – FY 2005), dated as of
                    , 200   (the “Award Agreement”); and

 

WHEREAS, the Company and Participant wish to amend the Award Agreement to bring
it into compliance with the requirements of Section 409A of the Internal Revenue
Code.

 

NOW, THEREFORE, in consideration of the premises and for other good and valid
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. The first sentence of Section 4.1 (“Payment Procedure”) is amended to read as
follows:

 

“Subject to the terms and conditions set forth in the Plan and this Award
Agreement, and except as set forth in Sections 4.2 and 5.1 of this Award
Agreement, the Performance Units shall be paid within a reasonable time
following the end of the calendar year in which the Performance Period ends (but
no sooner than the date on which the Company’s financial results are publicly
available for the last fiscal year of the Performance Period, and no later than
the last day of the calendar year following the calendar year in which the
Performance Period ends) and only upon certification by the Committee that the
Target Performance Objective or, alternatively, the Superior Performance
Objective has been achieved.”

 

2. Section 4.2 is amended in its entirety, to read as follows:

 

“Section 4.2. Forfeiture Prior to Payment. Except as specifically provided in
this Award Agreement, all Performance Units credited to the Participant for the
Performance Period under this Award Agreement shall be forfeited upon the
Participant’s termination of employment with the Company or its Affiliates prior
to completion of such Performance Period.”



--------------------------------------------------------------------------------

3. Section 5 is amended in its entirety, to read as follows:

 

“Section 5. Special Provisions.

 

Section 5.1. Change in Control. Notwithstanding any other provision of the Plan
or this Award Agreement to the contrary, the Performance Units shall be paid to
the Participant within 10 days after the occurrence of a Change in Control as if
the Superior Performance Objective had been achieved; provided, however, that no
payment shall be made if the Performance Period has been completed as of the
date of the Change in Control and no Performance Objective has been achieved;
and provided, further, that any Performance Units paid pursuant to this Section
5.1 be paid only on a pro-rata basis for that portion of the Performance Period
which transpired between the date of this Agreement and the date of the Change
in Control.

 

Section 5.2. Termination of Employment. In the event that the Participant ceases
to be employed by the Company or its Affiliates due to death, permanent
disability, normal retirement at age 65 or older, or any other reason with the
consent of the Committee, the Participant shall be deemed to have remained a
Participant as if employed by the Company or its Affiliates through the
Performance Period; provided, however, that the value of the Performance Units
shall be proportionally reduced by that portion of the Performance Period for
which the Participant was not employed by the Company or its Affiliates.

 

Section 5.3. Leave of Absence. The Committee may make such provision as it deems
equitable respecting the Participant during an approved leave of absence;
provided, however, that the Participant shall not be permitted to receive
payment of a Performance Unit prior to the date such payment would have been
made had the Participant remained in the active employ of the Company.”

 

4. An additional sentence is added at the end of Section 6.1, to read as
follows:

 

“Insofar as any payments under this Award Agreement are subject to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
this Award Agreement shall be interpreted, administered and construed in a
manner that is consistent with such requirements. If any provision of this Award
Agreement is or becomes or is deemed to be inconsistent with such requirements,
such provision shall be construed or deemed amended to conform to such
requirements, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or this Award Agreement, such provision shall be stricken and the remainder
of this Award Agreement shall remain in full force and effect.”

 

5. Capitalized terms used in this Amendment that are not defined herein shall
have the respective meanings given to such terms in the Award Agreement and the
H.B. Fuller Company Annual and Long-Term Incentive Plan.

 

6. This Amendment shall alter the Award Agreement only insofar as expressly set
forth herein, and the terms and conditions of the Award Agreement are in all
other respects hereby confirmed.

 

* * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

    H.B. FULLER COMPANY Date: December     , 2005  

 

 

--------------------------------------------------------------------------------

   

Albert P.L. Stroucken

Chairman of the Board, President and Chief

Executive Officer

Date:                     , 2005  

 

--------------------------------------------------------------------------------

    «Participant»

 

3